DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 10/13/22 was entered into the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In the previous correspondence, the examiner indicated that this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a side end aligning device (seen in at least Figures 4 and 14), a rear end aligning device (seen in at least Figure 8), a transmission device (seen in Figures 6 and 7) all of which are first introduced in claim 1; an abutting device (seen in Figure 7) and an advance and retreat restricting device (seen in Figures 11-13), and a processing device (seen in Figure 2) which are first introduced in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant was instructed that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant has not done either. In the remarks filed 10/13/22 applicant referenced claim amendments so as to now recite sufficient structure.  However, the amendment does not add any structure to any of the aforementioned limitations.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-263026 (“JP ‘026”).
 	Regarding claim 1, JP ‘026 disclosed a medium aligning device comprising: 
 	a stacking tray (29) that stacks a medium discharged by a discharge section that discharges the medium; 
 	a side end aligning device (34) that is movable in a width direction that is a direction intersecting with a medium discharge direction of the discharge section, and positions and aligns a side end in the width direction of the medium stacked on the stacking tray; 
 	a rear end aligning device (including 32, 38) that is movable in the width direction and positions and aligns a rear end that is an upstream end of the medium stacked on the stacking tray in the discharge direction; and 
 	a transmission device (linking mechanism seen in Figure 7 and 8) that transmits the movement of the side end aligning device in the width direction to the rear end aligning device, 
 	wherein a play in the width direction is provided between the side end aligning device and the transmission device (as can be seen in Figures 7 and 8, this can include the springs as well as the spacing adjacent the springs as seen in Figure 8c), wherein
	when a direction from a center position of the medium in the width direction toward the side end is an outward direction and a direction from the side end toward the center position is an inward direction, an inward movement limit position of the rear end aligning device in the width direction is located in the outer direction from an inward movement limit position of the side end aligning device (considering the rear end aligning portion to be 32 and 38, see Figures 4, 7, and 8).  
 	Regarding claim 2, JP ‘026 disclosed, an outward movement limit position of the rear end aligning portion in the width direction is located in the inward direction from an outward movement limit position of the side end aligning device (Figures 7 and 8).
 	
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.  
Applicant alleges JP ‘026 fails to teach “an inward movement limit position of the rear end aligning device in the width direction is located in the outer direction from an inward movement limit position of the side end aligning device.”
The examiner disagrees.  The rear end aligning device includes members 32 and 38, as seen in at least Figure 4.  It is clear from Figures 7 and 8 that portions of member 38 are situated in the outer direction from an inward movement limit position of the side end aligning device 34.  The limitations must be given their broadest reasonable interpretation in view of the disclosure as a whole.  As demonstrated above, JP ‘026 indeed teaches the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653